Title: To George Washington from Alexander Hamilton, 24 April 1792
From: Hamilton, Alexander
To: Washington, George


 Treasury Department, 24 April 1792. Submits a contract for oil between the superintendent of the Delaware lighthouse and Joseph Anthony & Son of Philadelphia, the terms of which are not unfavorable to the United States, as they have not changed from the previous two years. Nothing better had been offered after an advertisement for proposals was published, and it is understood that the wardens of Philadelphia had purchased a part of the same cargo at an equal price.
